NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                MICHAEL ANDREW VANATA, Petitioner.

                         No. 1 CA-CR 16-0673 PRPC
                              FILED 2-15-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2003-019190-001
           The Honorable J. Justin McGuire, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Michael Andrew Vanata, Kingman
Petitioner
                            STATE v. VANATA
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Chief Judge Samuel A. Thumma
joined.


C A M P B E L L, Judge:

¶1            Michael Andrew Vanata petitions this court for review from
the summary dismissal of his of-right petition for post-conviction relief. See
Ariz. R. Crim. P. 32.1. We have considered the petition for review and, for
the reasons stated, grant review, but deny relief.

¶2           In 2004, Vanata pled guilty to an amended count of attempted
child molestation, a class 3 felony and a dangerous crime against children
in the second degree. The superior court suspended sentence and placed
Vanata on lifetime probation. In 2014, the State alleged a number of
probation violations and the court held a probation revocation hearing.
Vanata subsequently admitted a single violation of a condition of
probation. The court revoked Vanata’s probation and imposed a 15-year
term of imprisonment.

¶3              Vanata timely sought post-conviction relief, and his assigned
counsel found no colorable claims for relief. Proceeding pro per, Vanata
filed his petition and raised claims of, and relating to, ineffective assistance
of counsel, judicial bias, and illegal sentence. The superior court found no
colorable claims and summarily dismissed the petition. This timely petition
for review followed. 1

¶4             In his petition for review, Vanata again raises a variety of
purported errors. He generally argues: (1) the superior court should not
have considered a presentence report or probation report when it revoked
his probation; (2) the imposition of a 15-year sentence was an illegal
sentence; (3) judicial bias based on “false” accusations and the court’s use
of “heinous” and “awful” to refer to Vanata’s 2004 offense; (4) his counsel
was ineffective at the hearing to revoke Vanata’s probation; (5) and the


       1Vanata later filed an untimely amended petition for review, which
included additional legal authority but raised no new arguments.



                                       2
                            STATE v. VANATA
                            Decision of the Court

superior court’s order assigning the post-conviction petition to a judicial
officer for ruling equates to a finding that Vanata’s claims for relief had
merit and entitled him to an evidentiary hearing. 2

¶5            We will not disturb the superior court’s ruling on a petition
for post-conviction relief absent an abuse of discretion. State v. Wiley, 199
Ariz. 242, 244, ¶ 4 (App. 2001). Before Vanata admitted to the probation
violation, the superior court advised Vanata of his rights and that if he
chose to admit to a probation violation he could receive a maximum
sentence of 15 years. Vanata then waived his rights and admitted to one
probation violation which the court accepted after determining Vanata had
knowingly, intelligently, and voluntarily made the admission. The superior
court subsequently considered the original presentence investigation
report, the original plea agreement, the probation violation report finding
it “extremely relevant” to its sentencing determination, found no mitigating
circumstances, and further considered the nature of Vanata’s 2004 plea
offense, all of which it was entitled to do. We therefore conclude the
superior court did not abuse its discretion in its summary dismissal of his
petition for post-conviction relief.

¶6            As to his claims regarding ineffective assistance of counsel
and that the superior court implicitly found he was entitled to an
evidentiary hearing, he merely asserts that error occurred and, thus, these
issues are not properly before us. See State v. Stefanovich, 232 Ariz. 154, 158,
¶ 16 (App. 2013); see also State v. Moody, 208 Ariz. 424, 452 n.9, ¶ 101 (2004).

¶7            Accordingly, we grant review, but deny relief.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




       2 Vanata also argues the superior court should have granted his
motion for a change of judge, but this issue is also not properly before us.
See Ariz. R. Crim. P. 32.1.


                                         3